DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 7, 8, 10-14, 16, 19, and 20 are objected to because of the following informalities:  
In regards to claim 1, line 11, the phrase “the secondary closed position” should be changed to “the primary closed position,” and in lines 34 and 35, the phrase “are disengaged driving engagement from each other” should be changed to “are in a disengaged driving engagement from each other.”
In regards to claim 7, line 4, the phrase “the engagement surface” should be changed to “an engagement surface.”
In regards to claim 8, each instance of the word “gearing” should be removed from the claim, and in line 5, the phrase “wherein the drivetrain arrangement” should be changed to “wherein when the drivetrain arrangement.”
In regards to claim 10, lines 2 and 3, each instance of the phrase “the coupling surfaces” should be changed to “the first and second coupling surfaces.”
In regards to claim 11, line 7, the phrase “the coupling surfaces” should be changed to “the first and second coupling surfaces.”
In regards to claim 12, line 3, the phrase “the decoupled state” should be changed to “the decoupling state” so as to be consistent with the language used in claim 1.
In regards to claim 13, line 3, the phrase “the motor vehicle lock is provided with pawl drivetrain” should be changed to “the drivetrain arrangement is provided with a pawl drivetrain.”
In regards to claim 14, lines 4 and 5, the phrase “provide a motorized cinching sequence and a motorized release sequence” should be changed to “provide the cinching sequence as a motorized cinching sequence and to provide the release sequence as a motorized release sequence.”
In regards to claim 16, line 7, the phrase “the secondary closed position” should be changed to “the primary closed position,” and in line 12, the phrase “including second coupling element” should be changed to “including a second coupling element.”
In regards to claim 19, line 2, the phrase “in input lever” should be changed to “an input lever.”
In regards to claim 20, line 7, the phrase “the secondary closed position” should be changed to “the primary closed position,” in line 12, the phrase “including second coupling element” should be changed to “including a second coupling element,” and in line 14, the phrase “to move to about a third axis” should be changed to “to move about a third axis.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 11 and 12, claim 16, line 7, and claim 20, line 7, it is unclear how the pawl is moveable to the release state when the catch is in the secondary closed position.  As shown Figure 3b, when the catch is in the primary closed position, the pawl engagement lever is located relative to the pawl such that its movement causes the pawl to move to the release state.  When the catch is in the secondary closed position in Figure 2a, the pawl engagement lever is not located relative to the pawl to move it to the release state.  For examination purposes, the claim swill be examined as reciting that when the catch is in the primary closed position, the pawl is moveable to the release state.  See claim objections above.
In regards to claim 2, lines 4 and 5
In regards to claim 6, lines 3 and 4, the claim ends with the phrase “wherein during the cinching sequence,” and therefore, it is unclear if the claim is meant to contain other language after this phrase.
Claim 7 recites the limitation "the engagement surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 8, the surfaces 5a” and 5b” are described as “gearing surfaces,” however, the drawings do not show teeth on these surfaces nor do they show teeth on the surfaces meshing with one another.  The term “gear” suggests a structure having teeth, and since the surfaces 5a” and 5b” do not include teeth, it is unclear how they can be referred to as “gearing surfaces.”  For examination purposes, the claim will be examined as referring to the surfaces as first and second surfaces, i.e. without the term gearing.  See claim objection above.
In regards to claim 13, claim 1 recites that the drivetrain arrangement engages the pawl, and therefore the drivetrain arrangement of claim 1 must include the pawl drivetrain recited in claim 13.  The relationship between the drivetrain arrangement of claim 1 and the pawl drivetrain of claim 13 should be clear within the claim language.  See claim objection above.
In regards to claim 14, the relationship between the “motorized cinching sequence” and the “motorized release sequence” of claim 14 and the cinching sequence and the release sequence of claim 1, respectively, is unclear from the claim language.  The language of claim 14 suggests that the lock has motorized cinching and release sequences separate from the cinching and release sequences of claim 1, however, it is understood from the specification that the motorized cinching sequence of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10, 13, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueckert et al. (DE 19700887 A1).
In regards to claim 1, Rueckert et al. discloses a motor vehicle lock including a detent mechanism, provided with a catch 24 and a pawl 30, the motor vehicle lock comprising: a drivetrain arrangement 5, 6, 34, 12 provided with a drive element 5, 6 (as a unit); wherein the catch is configured to pivot between an open position (Figure 4), a primary closed position (Figure 2), and a secondary closed position (pre-locking position, Paragraph 20 of the Computer Generated Translation), wherein when the catch is in the secondary closed position, the catch is positioned between the open position and the closed position (Paragraph 20 of the Computer Generated Translation), wherein when the pawl is in an engaged state (state in which portion 29 of the pawl engages portion 28 of the catch), the pawl blocks the catch when the catch is in the primary closed position (Figure 2), wherein when the catch is in the primary closed position, the pawl is moveable to a release state to release the catch (release position, 
In regards to claim 2, Rueckert et al. discloses that during the release sequence, the pawl enters the release state before the drivetrain arrangement is in the decoupling state (the pawl enters the release state between the drivetrain arrangement reaches the state in Figure 5, which is the decoupling state).
In regards to claim 4, Rueckert et al. discloses that after the cinching sequence, the drive element moves in a reverse direction, opposite to the predefined drive direction (after the cinching sequence has finished such that the lock is in the state in Figure 2, the drive element is capable of moving counterclockwise to the position in Figure 3, which is opposite to the clockwise predefined drive direction x, Paragraph 21 of the Computer Generated Translation).
In regards to claim 8, Rueckert et al. discloses that the first coupling element includes a first surface (surface at reference character 9 that engages with a portion of the exterior surface of component 11, Figure 4) and that the second coupling element includes a second surface (portion of the exterior surface of component 11 that engages with the first surface, Figure 4), and wherein when the drivetrain arrangement is in the decoupling state, the first and second surfaces are engaged (Figure 4).
In regards to claim 10
In regards to claim 13, Rueckert et al. discloses that the drivetrain arrangement is provided with a pawl drivetrain 34, 37 including a pawl engagement lever 34, wherein during the release sequence, the pawl engagement lever is driven to engage an engagement surface (surface of portion 33 of the pawl) of the pawl to drive the pawl to the release state (Paragraphs 16 and 18 of the Computer Generated Translation).
In regards to claim 14, Rueckert et al. discloses a motorized drive 7, wherein the motorized drive is coupled to the drive element of the drivetrain arrangement to provide the cinching sequence as a motorized cinching sequence and to provide the release sequence as a motorized release sequence (Paragraphs 18-20 of the Computer Generated Translation).
In regards to claims 16 and 20, Rueckert et al. discloses a motor vehicle lock configured to operate in a cinching sequence (Paragraph 20 of the Computer Generated Translation) and in a release sequence (Paragraph 18 of the Computer Generated Translation), the motor vehicle lock comprising: a catch 24 configured to pivot between an open position (Figure 4), a primary closed position (Figure 2), and a secondary closed position (pre-locking position, Paragraph 20 of the Computer Generated Translation), wherein when the catch is in the secondary closed position, the catch is positioned between the open position and the primary closed position (Paragraph 20 of the Computer Generated Translation); a pawl 30 configured to move between an engaged state (state in which the pawl engages with the catch, Figure 2) and a released state (release position or state in which the pawl is disengaged from the catch, Paragraph 18 of the Computer Generated Translation), wherein when the catch is in the primary closed position, the pawl is moveable from the engaged state to the 

    PNG
    media_image1.png
    1337
    863
    media_image1.png
    Greyscale

In regards to claim 17
In regards to claim 18, Rueckert et al. discloses that the catch engagement lever includes an output lever 16, wherein during the cinching sequence, the output lever is configured to engage an engagement surface (surface of portion 17, Figure 5) of the catch.
In regards to claim 19, Rueckert et al. discloses that the catch engagement lever includes an input lever (lever at indicator line for reference character 12, Figure 4), wherein the input lever is pivotable about the second axis (Paragraphs 14 and 20 of the Computer Generated Translation), and wherein the input lever and the output lever form a knee lever mechanism (the shapes of the input and output lever as they are connected create a knee portion, therefore, the levers together are a knee lever mechanism, see Figure 2 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueckert et al. (DE 19700887 A1) in view of Hayakawa et al. (US-7614670).  Rueckert et al. discloses the motor vehicle lock as applied to claims 1 and 14 above, but fails to disclose a cable coupled to the motorized drive and the drive element.  Hayakawa et al. teaches a movable component 31 that is movable by a cable 36 connected between the movable component and a motorized drive 40.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a cable connecting the motorized drive of Rueckert et al. to the drive element since the .
Allowable Subject Matter
Claims 3, 5-7, 9, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 3.
In regards to claim 3, Rueckert et al. (DE 19700887 A1) fails to disclose that during the release sequence, the catch is moved to an overtravel position while or before the pawl enters its release state, wherein the overtravel position is a position beyond the primary closed position.  The examiner can find no motivation to modify the device of Rueckert et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 10, 2021